Citation Nr: 1820100	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1966 to October 1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a July 2012 medical record and a September 2014 disability benefits questionnaire (DBQ) from Dr. B.P. (initials used to protect privacy), a private physician, indicating the Veteran was diagnosed with Parkinson's disease in 2012.  Additionally, in a July 2015 note, the physician indicated the Veteran had been treated for Parkinson's disease in his office since July 2012 and continued to receive treatment.  However, it appears that there may be outstanding private treatment records, as the claims file only contains the July 2012 private medical record, the September 2014 DBQ, and the July 2015 note from Dr. B.P.  Therefore, on remand, the AOJ should attempt to obtain any outstanding treatment records and associate them with the claims file. 

Moreover, the Veteran was afforded a VA examination in September 2012 in connection with the claim for service connection.  The examiner found that the Veteran did not have a diagnosis of Parkinson's disease.  In making that determination, he commented that there was no evidence of the condition and that a more precise diagnosis could not be rendered because there was no objective evidence to support a more definitive diagnosis.  The examiner indicated that he had considered the medical literature, the available medical records, and his own clinical experience.

The Veteran was also provided a VA examination in May 2015.  The examiner reviewed the claims file, as well as the private medical records from the Veteran's treating neurologist and considered the reports made by the Veteran and his wife.  The examiner again determined that the Veteran did not have a diagnosis of Parkinson's disease.  Instead, he found that the Veteran had mild Parkinsonism and dementia possibly related to small vessel CNS disease.  He also indicated that other diagnoses needed to be ruled out.   The examiner stated that his assessment was based on review of the medical records, medical literature, and his own clinical experience as a board certified neurologist for 32 years.  He explained that the Veteran does not meet the American Academy of Neurology criteria for idiopathic Parkinson's disease and noted his agreement with the prior VA examiner.  In addition, the examiner commented that he had reviewed the records from Dr. B.P. that the Veteran brought with him noting a diagnosis a diagnosis of Parkinson's disease; however, he stated that he did not agree with that diagnosis and that, at the most, the Veteran has some mild parkinsonism.

Nevertheless, the May 2015 VA examiner did not address whether any mild Parkinsonism could be related to the Veteran's military service, including herbicide exposure therein.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Lastly, the Board notes that it appears the Veteran may have applied for benefits with the Social Security Administration (SSA).  Thus, as this case must be remanded, the AOJ should attempt to secure the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers
who have provided treatment for his claimed Parkinson's disease, to include any records from B.P., his private physician identified in a July 2012 treatment record, a September 2014 DBQ, and a July 2015 medical note.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any Parkinson's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in the Republic of Vietnam.  

The examiner should indicate whether the Veteran has Parkinson's disease.  If he is not found to have the disorder, the examiner should address the prior diagnoses of record and address whether they may have been misdiagnosed or resolved.  

If the examiner determines that the Veteran instead has another associated diagnosis, such as Parkinsonism, he or she should opine as to whether the disorder is at least is related to his military service, to include due to his presumed exposure to herbicide agents.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




